DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-23 are currently pending and are addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-10, 14-16, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more. The claim recites determining, matching, and determining without actually being applied by a system or physical structure for applying said method (abstract idea). As drafted, is understood as a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer device (without significantly more).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This judicial exception is not integrated into a practical application. The computing device (autonomous vehicle) is recited at a high-level of generality such that it amounts no more that could be applied. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea without significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 12 and 13 are rejected by similar rationale of claim 1 above.
Dependent claims 2-4, 6-10, 14-16, and 18-22 do not overcome the 101 rejection. 
Examiner’s Note:
The claim limitations of 5 and 11 would be sufficient to overcome the 101 rejection.
The claim limitation of  11 and 23 would be sufficient to overcome the 101 rejection.

Claim 12 is additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (the claims are directed to a signal per se).  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim states “non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform” (e.g. instructions stored on a compact disc). The claim does not include non-transitory computer readable medium having stored thereon instructions executed by a computer/processing circuitry for causing the computer/processing circuitry to perform… . It should be understood a processing circuitry is much broader than just a computer processor. Appropriate correction is required. 

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-13, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over US20180107211 (“Schubert”).

As per claim 1 Schubert discloses a method for securing delivery of an autonomous vehicle to a final destination, comprising [Fig. 7A, Fig. 8B]: 
determining visual features of a captured image of a current location of the autonomous vehicle, the captured image generated by an image sensor communicatively coupled with the autonomous vehicle [¶ 140 begin capturing data from sensors on the delivery vehicle, pan the camera, Fig. 7A];
retrieving location coordinates of the current location of the autonomous vehicle from a positioning sensor communicatively coupled with the autonomous vehicle [¶ 140 threshold distance, accuracy limit of the GPS system, Fig. 2];
[¶ 142 mapping between models, comparing models, determine physical features that are common]; and 
determining if the current location is the final destination (delivery location) [¶ 147 threshold confidence level (by matching models) for determining the delivery location].
Schubert does not state “final” destination but it would have been obvious variation to one of ordinary skill in the art before the effective filing date the invention was made to have a delivery location understood as the final destination as that is the end of the target objective of the delivery drone and it would only take routine skill in the art to have any target objective understood as the final destination for that task for drones to be able to be considered successful at completing their objective by indicating a marker point as an end point for improved organized drone control schemes. 

As per claim 12 Schubert discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process comprising [Fig. 7A, Fig. 8B]: 
determining visual features of a captured image of a current location of the autonomous vehicle, the captured image generated by an image sensor communicatively coupled with the autonomous vehicle [¶ 140 begin capturing data from sensors on the delivery vehicle, pan the camera, Fig. 7A]; 
retrieving location coordinates of the current location of the autonomous vehicle from a positioning sensor communicatively coupled with the autonomous vehicle [¶ 140 threshold distance, accuracy limit of the GPS system, Fig. 2];
 [¶ 142 mapping between models, comparing models, determine physical features that are common]; and 
determining if the current location is the final destination [¶ 147 threshold confidence level (by matching models) for determining the delivery location].
Schubert does not state “final” destination but it would have been obvious variation to one of ordinary skill in the art before the effective filing date the invention was made to have a delivery location understood as the final destination as that is the end of the target objective of the delivery drone and it would only take routine skill in the art to have any target objective understood as the final destination for that task for drones to be able to be considered successful at completing their objective by indicating a marker point as an end point for improved organized drone control schemes. 

As per claim 13 Schubert discloses a system for securing delivery of an autonomous vehicle, comprising [Fig. 7A, Fig. 8B]:
a processing circuitry [Fig. 2]; and
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to [Fig. 2]:
determine visual features of a captured image of a current location of the autonomous vehicle, the captured image generated by an image sensor communicatively coupled with the autonomous vehicle [¶ 140 begin capturing data from sensors on the delivery vehicle, pan the camera, Fig. 7A];
[¶ 140 threshold distance, accuracy limit of the GPS system, Fig. 2];
match the visual features of the captured image to reference data associated with the location coordinates [¶ 142 mapping between models, comparing models, determine physical features that are common]; and
determine if the current location is the final destination [¶ 147 threshold confidence level (by matching models) for determining the delivery location].
Schubert does not state “final” destination but it would have been obvious variation to one of ordinary skill in the art before the effective filing date the invention was made to have a delivery location understood as the final destination as that is the end of the target objective of the delivery drone and it would only take routine skill in the art to have any target objective understood as the final destination for that task for drones to be able to be considered successful at completing their objective by indicating a marker point as an end point for improved organized drone control schemes. 

As per claims 5 and 17 Schubert discloses further comprising: rerouting the autonomous vehicle to a new destination when the current location is determined to be different than the final destination [¶ 147 below confidence threshold due to wrong location, ¶ 148 in response to low threshold level, collect more data in sub regions to find overlapping region, determine greater confidence value over threshold, ¶ 149 based on overlapping region, determine path for delivery].
As per claims 6 and 18 Schubert discloses further wherein the visual features include environmental features present within the captured image [¶ 140, Fig. 7B, Fig. 8A, Fig. 9].
As per claims 7 and 19 Schubert discloses further wherein the environmental features include at least one of: man-made structures, natural structures, roadways, vegetation, topography, and the size and shape of property lots [¶ 140, Fig. 7B, Fig. 8A, Fig. 9].
As per claim 8 and 20 Schubert discloses further wherein the reference data includes at least one previously captured image associated with the location coordinates [¶ 156 master model may be determined and updated based on image data from mapping service].
 As per claims 9 and 21 Schubert discloses further wherein the reference data includes a map associated with the location coordinates [¶ 156 master model may be determined and updated based on image data from mapping service].
As per claims 10 and 22 Schubert discloses further wherein the location coordinates include satellite positioning coordinates retrieved from the positioning sensor within the autonomous vehicle [¶ 140 GPS system].
As per claims 11 and 23 Schubert discloses further wherein the matching of the visual features of the captured image to the reference data includes at least one of: image recognition techniques, machine learning, neural networks, and deep convolutional neural network [¶ 145 mapping between models using algorithms, RANSAC, Least Median Squares estimation, Iterative Closes Point… etc.].

Claims 2-4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US20180107211 (“Schubert”) in further view of US 20180053139 (“Stoman”).

As per claims 2 and 14 Schubert discloses further comprising:
matching a transformation matrix present within the captured image to a reference transformation matrix, where the transformation matrix is a two-dimensional visual code (virtual model matching) previously associated with the final destination [¶ 144 transformation matrix, ¶ 145 Robust Point Matching,  ¶ 147 match of the first virtual model, Fig. 8A].
Schubert is not explicit to a verification code.
Stoman discloses a verification code that is associated with a final location (landing pads) [abstract; QR code, Fig. 6B].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Schubert to include different types of visual codes as taught by Stoman for purposes of improving identifications of locations for increasing validity of drop-off points for improved dependability of package deliveries.
As per claims 3 and 15 Schubert discloses further comprising: associating the two-dimensional visual code with a final location based on usage of secondary visual codes associated with adjacent properties [¶ 147 initially scans a region adjacent to the wrong house, determines a confidence level, sub-region, ¶ 148may collect additional sensor data indicative of a second-sub region].
As per claims 4 and 16 Schubert discloses further wherein adjacent properties include at least one of: properties in immediate proximity to the final location and properties within a predetermined radius from the final location [¶ 147 adjacent property, Fig. 6, Fig. 7A, Fig. 9].




Additional Art to Consider
Application Pub. No. US 20160163205 titled, Visibility Event Navigation Method and System, further includes a system that uses a technique that determines visual navigation for an autonomous vehicle. This includes using a first and second viewcells for representing spatial regions. This is similar to the Applicant’s invention by generating spatial regions of the navigation environment for determining valid environment representation. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/            Examiner, Art Unit 3662                                                                                                                                                                                            


/TUAN C TO/Primary Examiner, Art Unit 3662